Citation Nr: 0032912	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-11 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating for compensation 
based on unemployability of the individual.



REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney at 
Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from March 1943 to October 
1945.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to a total 
disability rating for compensation based on unemployability 
of the individual (TDIU).  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.

In conjunction for his request for TDIU, the veteran 
requested an increased rating for service-connected atrophic 
rhinitis.  As noted above, in March 1999 the RO denied 
entitlement to TDIU, following which the veteran submitted a 
notice of disagreement.  The RO later considered and denied 
an increased rating for atrophic rhinitis in a June 1999 
rating decision; however, the veteran has not expressed 
disagreement with that decision.  Therefore, only the TDIU 
issue is before the Board.  

The veteran has not requested a hearing.


REMAND

A review of the claims file reflects that the veteran has 
several medical problems, of which only atrophic rhinitis is 
service-connected.  See RO rating decision of June 1999.  
This disability is rated 30 percent disabling under 
Diagnostic Code 6501 and does not meet the schedular 
requirements for TDIU.  See 38 C.F.R. § 4.16(a) (2000).  
Nevertheless, 38 C.F.R. § 4.16(b) allows for a total rating 
if the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  
See also VAOPGCPREC 75-91.

A May 1999 VA nose, sinus, larynx, and pharynx examination 
report reflects that the veteran has many medical symptoms, 
including anosmia, difficulty breathing, dyspnea, choking, 
dysphagia, aspiration, and profound fatigue on exertion.  The 
diagnoses include aspiration secondary to cricopharyngeal 
muscle spasm; chronic sinusitis with deviated nasal septum, 
external deformity, and nasal polyposis; bowing and atrophy 
of the vocal cords; and, chronic obstructive pulmonary 
disease.  

In Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994), the U.S. Court of 
Veterans Appeals (now called the U.S. Court of Appeal for 
Veterans Claims) stated that when the RO has merely offered 
its own opinion regarding whether a veteran is unemployable 
as a result of service-connected disability, VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board notes that the law regarding VA's duty to assist 
(38 U.S.C.A. § 5107(a)) has recently changed and now states:  

(1) In the case of a claim for disability 
compensation, the assistance provided by 
the Secretary under subsection (a) shall 
include providing a medical examination 
or obtaining a medical opinion when such 
examination or opinion is necessary to 
make a decision on the claim.

(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant) (A) contains 
competent evidence that the claimant has 
a current disability, or persistent or 
recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; 
but (C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

Therefore, in view of VA's duty to assist the veteran, the 
Board feels that the claims file should be returned to the 
May 1999 VA examiner for an addendum commenting on whether 
the service-connected disability alone would render the 
veteran unable to secure and follow a substantially gainful 
occupation. 

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records not currently associated 
with the claims file.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
claims file should be returned to the 
examiner who performed the May 1999 
compensation and pension examination.  If 
that examiner is not available, a 
qualified substitute may be used.  The 
examiner should review the claims file 
and answer the following questions:  

(a) What are the manifestations of the 
service-connected atrophic rhinitis?

(b) Is it at least as likely as not that 
the service-connected disability alone 
(without regard to any other factor) 
would render the veteran unable to secure 
and follow a substantially gainful 
occupation?

3.  The claims file and a copy of this 
remand must be made available to the 
examiner for review in connection with 
this opinion.  The examiner should 
acknowledge review of the claims file in 
the report.  The veteran may be re-
examined if necessary.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should then 
adjudicate the TDIU claim with 
consideration of 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, and 4.16 (2000).

7.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


